Citation Nr: 1647597	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  05-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic rhinosinusitis with left anthropolypoid sinusitis (hereinafter "allergic rhinosinusitis").  


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO reconsidered the matter and denied the increased rating claim for allergic rhinosinusitis again in September 2004 and November 2004. 

The Board denied the claim of entitlement to an increased rating for the Veteran's sinus condition in January 2009.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) and in a December 2009 Order, the Court vacated the January 2009 Board decision and remanded the matter for readjudication.  Here, a Remand was required because the record contained un-translated documents written in Spanish.  

The Board denied the claim of entitlement to an increased rating for the Veteran's sinus condition in January 2011.  The Veteran again appealed the Board decision to the Court and in an April 2012 Order, the Court vacated the January 2011 Board decision and remanded the matter for readjudication.  Here, a Remand was required because it was determined that the Board failed to provide an adequate statement of reasons and bases.  

The issue was remanded by the Board in September 2012 for additional development.  The issue has since returned to the Board.

In a letter dated June 5, 2014, the Veteran asserted having vision problems due to his allergic rhinosinusitis pain; it remains unclear whether the Veteran is asserting a separate disability claim.  The Board does not have jurisdiction over this matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action clarification, to include providing the Veteran with the appropriate forms on which to file a claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's increased rating claim for allergic rhinosinusitis.  

The Veteran was most recently afforded a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx in March 2015.  In a correspondence dated September 29, 2016, the Veteran, through his former attorney, argued that the March 2015 VA examination is essentially inadequate as symptoms reported by the Veteran from the record were not considered.  The Board agrees.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The March VA examiner noted symptoms such as nasal obstruction with the right side greater than left, rhinorrhea and sneezing.  However, as noted, the examiner failed to address complaints of symptoms contained within the record.  For instance, in a June 2014 letter from the Veteran, he reported symptoms of a constant headache, pain (a constant pressure behind both eyes), constant painful congestion and nasal discharge once or twice daily which frequently contained blood.  He asserted that he suffered episodes twice per month with pain so severe that he could not speak to anyone and he stayed home until it passed.  Some episodes lasted the entire day and could be so severe that it affected his vision.  

Additionally, on the Veteran's VA Form 9 dated March 31, 2005, he asserted that he had more than 15 episodes per year of non-disabling sinusitis with severe headaches, strong pains and continuous discharge of mucous requiring prolonged treatments with antibiotics.  Further, the 2015 examiner did not clearly indicate whether the Veteran had incapacitating or non-incapacitating episodes of sinusitis during 12-month increments throughout the appeal period, and if so, the duration and severity of such episodes.  As such, a new VA examination is required on Remand to address the current severity of the Veteran's allergic rhinosinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Associate any updated VA treatment records with the claims file from the San Juan VAMC.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his allergic rhinosinusitis.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  

The examiner must consider the Veteran's self-reported history.

The examiner should describe the severity of the Veteran's sinusitis, specifically describing the number (if any) of incapacitating episodes per year of sinusitis which require prolonged antibiotic treatment (lasting 4 to 6 weeks), and the number (if any) of non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  

The examiner should also comment on whether the Veteran's complaints of vision trouble are associated with the allergic rhinosinusitis.

A complete rationale for all opinions expressed must be included in the examination report.

3.  The issue on appeal should then be readjudicated.  If any issue on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




